In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-17-00205-CR



          BOBBY WAYNE BROWN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 71st District Court
                Harrison County, Texas
               Trial Court No. 13-0005X




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           In 2015, Bobby Wayne Brown, pursuant to a plea agreement, pled guilty to two counts of

sexual assault of a child1 and was placed on deferred adjudication community supervision for a

period of ten years. In 2017, the State moved to proceed to an adjudication of his guilt, alleging

several distinct violations of Brown’s community supervision. Brown pled true to four of the

State’s allegations and, after an evidentiary hearing, the trial court granted the State’s motion,

adjudicated guilt, and sentenced him to ten years’ imprisonment. Brown appeals.

           Brown’s attorney on appeal has filed a brief that states that he has reviewed the record and

has found no genuinely arguable issues that could be raised. The brief sets out the procedural

history and summarizes the evidence elicited during the course of the proceeding. This meets the

requirements of Anders v. California, since counsel has provided a professional evaluation of the

record demonstrating why there are no arguable grounds to be advanced. Anders v. California,

386 U.S. 738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1991); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

           By letter dated January 12, 2018, counsel mailed to Brown copies of the brief, the appellate

record, and the motion to withdraw. Brown was informed of his rights to review the record and

file a pro se response. By letter dated January 17, 2018, this Court informed Brown that any pro

se response was due on or before February 16, 2018. On February 26, 2018, this Court further


1
    See Tex. PENAL CODE ANN. § 22.011(a)(2) (West Supp. 2017).

                                                        2
informed Brown that the case would be set for submission on the briefs on March 19, 2018. We

received neither a pro se response from Brown nor a motion requesting an extension of time in

which to file such a response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the entire appellate record and, like counsel, have determined that no arguable issue supports an

appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005). In the Anders

context, once we determine that the appeal is without merit, we must affirm the trial court’s

judgment. Id.

         We affirm the judgment of the trial court.2



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:            March 19, 2018
Date Decided:              March 23, 2018

Do Not Publish




2
 Since we agree that this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request
to withdraw from further representation of appellant in this case. See Anders, 386 U.S. at 744. No substitute counsel
will be appointed. Should appellant desire to seek further review of this case by the Texas Court of Criminal Appeals,
he must either retain an attorney to file a petition for discretionary review or file a pro se petition for discretionary
review. Any petition for discretionary review (1) must be filed within thirty days from either the date of this opinion
or the date on which the last timely motion for rehearing was overruled by this Court, see TEX. R. APP. P. 68.2, (2) must
be filed with the clerk of the Texas Court of Criminal Appeals, see TEX. R. APP. P. 68.3, and (3) should comply with
the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure, see TEX. R. APP. P. 68.4.
                                                           3